Case 2:18-cv-05741-DMG-PLA Document 222 Filed 03/10/20 Page 1 of 3 Page ID #:4982



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                WESTERN DIVISION
11
12 LUCAS R., et al.,                       Case No.: CV 18-5741 DMG (PLAx)
13                  Plaintiffs,
                                           ORDER APPROVING JOINT
14         v.                              STIPULATION AND REQUEST
                                           REGARDING SCHEDULE OF PRETRIAL
15 ALEX AZAR, et al.,                      AND TRIAL DATES [220]

16                  Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:18-cv-05741-DMG-PLA Document 222 Filed 03/10/20 Page 2 of 3 Page ID #:4983



 1         PURSUANT TO THE PARTIES’ STIPULATION, and for good cause shown,
 2    IT IS HEREBY ORDERED that:
 3      1. The March 13, 2020 deadline for non-expert discovery shall not apply to the
 4         deposition of Dr. Micah Sickel if he becomes available or his potential
 5         replacement is hired, and the Parties may schedule the deposition at a mutually
 6         agreeable time up through the close of expert discovery;
 7      2. The March 13, 2020 deadline for non-expert discovery shall not apply to the
 8         third-party deposition of Rocio A. Lawrence, the lead case manager at Shiloh
 9         Treatment Center. Any such deposition must occur, if at all, on or before April
10         13, 2020;
11      3. The March 13, 2020 deadline for non-expert discovery shall not apply to the
12         third-party deposition of Dr. Javier Ruiz, the child psychiatrist at Shiloh
13         Treatment Center. Any such deposition must occur, if at all, on or before April
14         13, 2020;
15      4. The March 13, 2020 deadline for non-expert discovery shall not apply to the
16         deposition of Jaime D. Plaintiffs will endeavor to produce Jaime D. for his
17         deposition on or before April 13, 2020;
18      5. The March 13, 2020 deadline for non-expert discovery shall not apply to the
19         third-party deposition of GDIT. Any such deposition must occur, if at all, on or
20         before April 13, 2020;
21      6. The March 13, 2020 deadline for non-expert discovery shall not apply to the
22         information and document requests Plaintiffs seek from Defendants, as
23         memorialized in Defendants’ March 6, 2020 correspondence (see Ex. 1), which
24         Defendants will endeavor to produce or otherwise respond to by April 13, 2020;
25      7. The deadline for non-expert discovery shall not apply to the set of documents
26         Plaintiffs seek from third parties, also memorialized in Defendants’ March 6,
27         2020 correspondence (see Ex. 1), which Plaintiffs may seek up to and including
28         April 13, 2020;
                                            1
Case 2:18-cv-05741-DMG-PLA Document 222 Filed 03/10/20 Page 3 of 3 Page ID #:4984



 1      8. Plaintiffs shall provide to Defendants electronic copies of all documents
 2         Plaintiffs receive in the third-party discovery articulated in this Order;
 3      9. The deadline for all other non-expert discovery is closed as of March 13, 2020,
 4         with respect to all other document requests and challenges, including on privilege
 5         assertions for electronically stored information; and
 6      10. Plaintiffs will comply with all applicable rules regarding the enforcement of any
 7         third-party subpoenas.
 8
 9   DATED: March 10, 2020
10                                            DOLLY M. GEE
                                              UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
